IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                               NOS. WR-85,824-01 & WR-85,824-02


                         EX PARTE JOSE ISIDRO MEDRANO, Applicant


                   ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. 2015-DCR-01873-D & 2015-DCR-01708-D
                            IN THE 103RD DISTRICT COURT
                              FROM CAMERON COUNTY


        Per curiam.

                                            ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offenses

of robbery and theft. He was sentenced to four years’ imprisonment for the robbery and two years

in state jail for the theft.

        On September 30, 2016, orders designating issues were signed by the trial court. The habeas

records have been forwarded without the trial court having resolved the designated issues in these

cases. We remand these applications to the 103rd District Court of Cameron County to allow the trial
judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: December 7, 2016
Do not publish